DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-18, filed June 03, 2021, which are pending in this application.
Specification
The use of the term "Kevlar" (Page 11, l. 5, ¶0026), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  For example, Applicant should recites, “KEVLAR®”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 depends from claim 11 but recites the limitation, “wherein the right-side-fasteners comprise hook-and- loop fasteners” and there are no “right-sided-fasteners” in Claim 11 nor any of the claims from which Claim 11 depends. It appears the Applicant meant to depend Claim 13 from Claim 12.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening element” in Claim 8

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17 contain the trademark/trade name "Kevlar" in lines 1 and 28, respectively.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sacks US 4413357.
Regarding independent Claim 1, Sacks discloses a bullet-resistant vest (Abstract) for a torso of a user (Abstract), the bullet-resistant vest (100) comprising: a vest-front (Fig. 6, #11), the vest-front made of a bullet-resistant material (Abstract), and configured to be worn by the user (Col. 4, l. 8-44), the vest-front including a chest-panel (Fig. 6, 19) configured to protect a front area of the torso of the user (Col. 4, l. 8-44), the chest-panel having a full panel thickness (Fig. 8, #19 shows a full thickness of the panel), a forward-left panel (Fig. 6, #15) extending from a left side of the chest-panel (Fig. 6, #15), and configured to protect a left side area of the torso of the user (Col. 4, l. 8-44), the forward-left panel having a partial panel thickness (Fig. 8 shows a cross section of front panel #11 being thinner than chest panel #19, and side panels are constructed to be similar in size to flaps #C2 of Fig. 5, see Col. 2, l. 32-57), and a forward-right panel (Fig. 6, #15) extending from a right side of the chest-panel (Fig. 6, #15), and configured to protect a right side area of the torso of the user (Col. 4, l. 8-44), the forward-right panel having the and configured to be worn by the user (Col. 4, l. 8-44), the vest-back including a back-panel (Fig. 7, #12/22) configured to protect a back area of the torso of the user (Col. 4, l. 8-44), the back-panel having the full panel thickness (Col. 4, l. 35-49), a back-left panel (Fig. 6, #15) extending from a left side of the back-panel (Fig. 6), and configured to protect the left side area of the torso of the user (Col. 4, l. 8-44), the back-left panel having the partial panel thickness (Fig. 8 shows a cross section of front panel #11 being thinner than chest panel #19, and the back panels are constructed similarly [see Col. 4, l. 35-49] and the side panels are constructed to be similar in size to flaps #C2 of Fig. 5, see Col. 2, l. 32-57), and a back-right panel (Fig. 6, #15) extending from a right side of the back-panel (Fig. 6), and configured to protect the right side area of the torso of the user (Col. 4, l. 8-44), the back-right panel having the partial panel thickness (Fig. 8 shows a cross section of front panel #11 being thinner than chest panel #19, and the back panels are constructed similarly [see Col. 4, l. 35-49] and the side panels are constructed to be similar in size to flaps #C2 of Fig. 5, see Col. 2, l. 32-57).
Sacks does not expressly disclose the partial panel thickness being between forty-five and fifty-five percent of the full panel thickness. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the side panels thinner than the front/rear panels so that the vest would not be bulky on the sides, allowing for lateral flexion of the torso, and since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or 
Regarding Claim 2, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 1, wherein the forward-left panel and the forward-right panel are constructed integrally to the chest-panel (Fig. 6).
Regarding Claim 3, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 1, wherein the back-left panel and the back-right panel are constructed integrally to the back-panel (Fig. 7).
Regarding Claim 4, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 1, wherein the bullet-resistant material comprises Kevlar fiber (Col. 1, l. 61-62)
Regarding Claim 7, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 1, further comprising a left-shoulder strap (Fig. 7, #26) and a right-shoulder strap (Fig. 7, #26) each coupling the vest-front to the vest-back (Col. 4, l. 35-49).
Regarding Claim 8, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 7, wherein each of the left-shoulder strap and the right-shoulder strap includes a fastening element (Applicant’s “fastening element” are hook and loop straps [per Applicant Spec ¶0019]; Sacks shoulder straps attach via hook and loop pads, as seen in Fig. 7, #28; Col. 4, l. 35-49, which are the same as Applicant’s “fastening element”) enabling the vest-front to be removably coupled to the vest-back (Col. 4, l. 35-49).
Regarding Claim 9, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 1, wherein the forward-left panel and the back-left panel each comprise corresponding left-side-fasteners (Fig. 6, #18, Fig. 7, #30) enabling the forward-left panel and the back-left panel to be removably coupled to each other (Col. 4, l. 35-49).
Regarding Claim 10, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 9, wherein the left-side-fasteners comprise hook-and- loop fasteners (Col. 4, l. 35-49).
Regarding Claim 11, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 9, further comprising a flexible left-side-hook-fastener-extension (Fig. 6, #16) affixed to the front-left panel (Fig. 6) and a left-side-loop-fastener panel (Fig. 7, #30) affixed to the back-left panel (Fig. 7) , such that the flexible left-side-hook-fastener-extension may be releasably coupled to the back-left panel via the left-side-loop-fastener panel (Col. 4, l. 35-49).
Regarding Claim 12, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 1, wherein the forward-right panel and the back-right panel each comprise corresponding right-side-fasteners (Fig. 6, #18, Fig. 7, #30) enabling the forward-right panel and the back-right panel to be removably coupled to each other (Col. 4, l. 35-49).
Regarding Claim 13, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim [11] 12, wherein the right-side-fasteners comprise hook-and- loop fasteners (Col. 4, l. 35-49).
Regarding Claim 14, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 9, further comprising a flexible right-side-hook-fastener-extension (Fig. 6, #16) affixed to the front-right panel (Fig. 6) and a right-side-loop-fastener panel (Fig. 7, #30) affixed to the back-right panel (Fig. 7), such that the flexible right-side hook-fastener-extension may be releasably coupled to the back-right panel via the right-side-loop-fastener panel (Col. 4, l. 35-49).
Regarding Claim 15, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 1, wherein the vest-front is symmetrical (Fig. 6), such that the chest-panel is bounded laterally by the forward-left panel and the forward-right panel (Fig. 6; Col. 4, l. 8-49), and the forward-left panel and the forward-right panel mirror each other (Fig. 6), with the forward-left panel and the forward-right panel each being substantially coplanar with the chest-panel when the vest-front is laid flat (Fig. 6).
Regarding Claim 16, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 1, wherein the vest-back is symmetrical (Fig. 7), such that the back-panel is bounded laterally by the back-left panel and the back-right panel (Fig. 7; Col. 4, l. 8-49), and the back-left panel and the back-right panel mirror each other, with the back-left panel and the back-right panel each being substantially coplanar with the back-panel when the vest-back is laid flat (Fig. 7).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sacks as applied to claim 1 above, and further in view of Purvis US 7571493.
Regarding Claim 5, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 1, but does not expressly disclose the full panel thickness measures within five percent of one-half of an inch.
Purvis teaches an armored protective upper body garment with a full panel thickness that measures within five percent of one-half of an inch (Col. 5, l. 36-44 teaches a range of 0.2-0.5 inches, which would cover the 5% deviation of 0.475-0.525 [rounded].)
Both Sacks and Purvis teach analogous inventions in the art of ballistic protective upper body garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Sacks with the teachings of Purvis such that the full panel thickness would be within five percent of one-half of an inch so that the panels would weigh less and cause less stress on the wearer during physical and tactical activities.
Regarding Claim 6, the modified bullet-resistant vest of Sacks discloses the bullet-resistant vest of claim 1, but does not expressly disclose the partial panel thickness measures within five percent of one-quarter of an inch.
Purvis teaches an armored protective upper body garment with a panel thickness that measures within five percent of one-quarter of an inch. (Col. 5, l. 36-44 teaches a range of 0.2-0.5 inches, which would cover the 5% deviation of 0.2375-0.2625.)
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sacks, and further in view of Purvis.
Regarding independent Claim 17, Sacks discloses an anti-bulge bullet-resistant vest (Abstract) for a torso of a user (Abstract), the anti-bulge bullet-resistant vest comprising: a vest-front (Fig. 6, #11), the vest-front made of a bullet-resistant material (Abstract), and configured to be worn by the user (Col. 4, l. 8-44), the vest-front including a chest-panel (Fig. 6, 19) configured to protect a front area of the torso of the user (Col. 4, l. 8-44), the chest-panel having a full panel thickness (Fig. 8, #19 shows a full thickness of the panel), a forward-left panel (Fig. 6, #15) extending from a left side of the chest-panel (Fig. 6, #15), and configured to protect a left side area of the torso of the user (Col. 4, l. 8-44), the forward-left panel having a partial panel thickness (Fig. 8 shows a cross section of front panel #11 being thinner than chest panel #19, and side panels are constructed to be similar in size to flaps #C2 of Fig. 5, see Col. 2, l. 32-57), and a forward-right panel (Fig. 6, #15) extending from a right side of the chest-panel (Fig. 6, #15), and configured to protect a right side area of the torso of the user (Col. 4, l. 8-44), the forward-right panel having the partial panel thickness (Fig. 8 shows a cross section of front panel #11 being thinner than chest panel #19, and side panels are constructed to be similar in size to flaps #C2 of Fig. 5, see Col. 2, l. 32-57); and a vest-back (Fig. 7, #12) coupled to the vest-front (Col. 4, l. 8-44), the vest-back made of the bullet-resistant material (Col. 4, l. 8-44), and configured to be worn by the user (Col. 4, l. 8-44), the vest-back including a back-panel (Fig. 7, #12/22) configured to protect a back area of the torso of the user (Col. 4, l. 8-44), the back-panel having the full panel thickness (Col. 4, l. 35-49), a each coupling the vest-front to the vest-back (Col. 4, l. 35-49); wherein each of the left-shoulder strap and the right-shoulder strap includes a fastening element (Applicant’s “fastening element” are hook and loop straps [per Applicant Spec ¶0019]; Sacks shoulder straps attach via hook and loop pads, as seen in Fig. 7, #28; Col. 4, l. 35-49, which are the same as Applicant’s “fastening element”) enabling the vest-front to be removably coupled to the vest-back (Col. 4, l. 35-49); wherein the forward-left panel and the back-left panel each comprise corresponding left-side-fasteners (Fig. 6, #18, Fig. 7, #30) enabling the forward-left panel and the back-left panel to be removably coupled to each other (Col. 4, l. 35-49); wherein the left-side-fasteners comprise hook-and- loop fasteners (Col. 4, l. 35-49); wherein the forward-right panel and the back-right panel each comprise corresponding right-side-fasteners (Fig. 6, #18, Fig. 7, #30) enabling the forward-right panel and the back-right panel to be removably coupled to each other (Col. 4, l. 35-49); wherein the right-side-fasteners comprise hook-and- 
Sacks does not expressly disclose the partial panel thickness being between forty-five and fifty-five percent of the full panel thickness, wherein the full panel thickness measures within five percent of one-half of an inch; and wherein the partial panel thickness measures within five percent of one-quarter of an inch
The Examiner notes it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the side panels thinner than the front/rear panels so that the vest would not be bulky on the sides, allowing for lateral flexion of the torso, and since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Sacks (as modified by Sacks) does not expressly disclose wherein the full panel thickness measures within five percent of one-half of an inch; and wherein the partial panel thickness measures within five percent of one-quarter of an inch.
Purvis teaches an armored protective upper body garment with a full panel thickness that measures within five percent of one-half of an inch (Col. 5, l. 36-44 teaches a range of 0.2-0.5 inches, which would cover the 5% deviation of 0.475-0.525 [rounded]) and a layered panel thickness that 
Both Sacks (as modified by Sacks) and Purvis teach analogous inventions in the art of ballistic protective upper body garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Sacks with the teachings of Purvis such that the full panel thickness would be within five percent of one-half of an inch so that the panels would weigh less and cause less stress on the wearer during physical and tactical activities. Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Sacks with the teachings of Purvis such that the partial panel thickness would be within five percent of one-quarter of an inch so that the panels would be more easily layered without adding additional weight to the vest.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sacks, and further in view of Dragone US 5373582.
Regarding independent Claim 18, Sacks discloses method of wearing a bullet-resistant vest without inducing bulging at the sides of the vest (Abstract), the method comprising the steps of: providing a bullet-resistant vest (Figs. 6-7) for a torso of a user, the bullet-resistant vest comprising a vest-front (Fig. 6, #11), the vest-front made of a bullet-resistant material (Abstract), and configured to be worn by the user (Col. 4, l. 8-44), the vest-front including a chest-panel (Fig. 6, 19) configured to protect a front area of the torso of the user (Col. 4, l. 8-44), the chest-panel having a full panel thickness (Fig. 8, #19 shows a full thickness of the panel), a forward-left panel (Fig. 6, #15) extending from a left side of the chest-panel (Fig. 6, #15), and configured to protect a left side area of the torso of the user (Col. 4, l. 8-44), the forward-left panel having a partial panel thickness (Fig. 8 shows a cross section of front panel #11 being thinner than chest panel #19, and side panels are constructed to be similar in size to flaps #C2 of Fig. 5, see Col. 2, l. 32-57), and a forward-right panel (Fig. 6, #15) extending from a right side of the chest-panel (Fig. 6, #15), and configured to protect a right side area of the torso of the user (Col. 4, l. 8-
Sacks does not expressly disclose the partial panel thickness being between forty-five and fifty-five percent of the full panel thickness, that the combined thickness of the overlapping forward-left panel with the back-left panel is substantially equivalent to the thickness of the chest-panel, and that 
The Examiner notes it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the side panels thinner than the front/rear panels so that the vest would not be bulky on the sides, allowing for lateral flexion of the torso, and since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Sacks (as modified by Sacks) does not expressly disclose that the combined thickness of the overlapping forward-left panel with the back-left panel is substantially equivalent to the thickness of the chest-panel, and that the combined thickness of the overlapping forward-right panel with the back-right panel combined thickness is substantially equivalent to the thickness of the back-panel.
Dragone teaches a body armor with a combined thickness of overlapping forward-left panel (Fig. 9, #59) with the back-left panel (Fig. 9, #42/43) being substantially equivalent to the thickness of the chest-panel (Fig. 9, #35/12), and that the combined thickness of the overlapping forward-right panel (Fig. 9, #58) with the back-right panel (Fig. 9, #42/43) combined thickness is substantially equivalent to the thickness of the back-panel (Fig. 9).
Both Sacks (as modified by Sacks) and Dragone teach analogous inventions in the art of protective upper body garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Sacks with the teachings of Dragone such that the overlapping forward-left/back-left panels would have a thickness similar to the chest panel and overlapping forward-right/back-right panels would have a thickness similar to the back panel so the vest would have equal protective potential around the entire body of the wearer, as no one area would be too thin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mellian US 4183097 teaches a slim body armor
Fritch US 4660223 teaches a body armor
Mazelsky US 5996115 teaches a flexible body armor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732